Case 0:18-cv-61348-WPD Document 96 Entered on FLSD Docket 07/08/2019 Page 1 of 22



                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA

                        CASE NO. 0:18-cv-61348- CIV-DIMITROULEAS


   SUSAN GOLDSTEIN

        Plaintiff,

   v.

   MSC CRUISES, S.A.,

        Defendant.
   __________________________________/




                         DEFENDANT’S MOTION TO STRIKE
                EXPERT TESTIMONY OF FRANCISCO J. DE CASO BASALO
Case 0:18-cv-61348-WPD Document 96 Entered on FLSD Docket 07/08/2019 Page 2 of 22



           Defendant, MSC Cruises S.A, (“MSC”), pursuant to Federal Rule 702 and the applicable

   Federal Rules of Civil Procedure and Local Rules of the Southern District of Florida, hereby moves

   this Court for an Order striking Plaintiff’s expert, Francisco J. De Caso Basalo, and/or excluding

   certain expert testimony from Francisco J. De Caso Basalo, and in support thereof states as follows:

                                             INTRODUCTION

           This matter involves a cruise line passenger who alleges that on February 3, 2018, she

   suffered personal injury when she tripped and fell while walking in a cabin corridor aboard the

   cruise ship MSC Divina. Prior to the accident, Plaintiff exited her cabin. Immediately outside her

   cabin she observed buckets with water placed on the floor near her cabin door and assumes they

   were placed there to catch dripping water. (See Plaintiff’s Deposition Transcript at pp. 211-12, ll.

   16-9, attached as Composite Exhibit 3). The area where Plaintiff claims she fell is not the area

   where she claims she saw dripping water. (See Ex. 3 at p. 87, ll. 12-17; p. 88, ll. 9-21). Specifically,

   Plaintiff claims water was dripping into two buckets outside her cabin, but that she tripped and fell

   near elevators which are further down the corridor. (See Ex. 3 at p. 95, ll. 3-24). Plaintiff admits

   that she never noticed wet carpet at the area where she fell. (See Ex. 3 at p. 90, ll. 3-9; p. 95, ll. 21-

   24). She testified that her clothes did not get wet. (See Ex. 3 at p. 94, ll. 17-18). In fact, she testified

   that she presumes she must have tripped on something because she does not normally trip.


           A.      I mean, to the best of my ability I remember, I mean, I don't trip on my own
                   feet. I mean, I'm pretty -- I've been walking my whole life, I don't just fall
                   out of nothing. Something tripped me and I'm thinking it was the carpet
                   that was buckling, maybe the water, something happened.

           Q.      So you don't really know what caused you to fall?

           A.      No, except for the water, the buckets, and the rug was a little bit loose.

   (Ex 3. at p. 137, ll. 10-19) (emphasis added).




                                                        2
Case 0:18-cv-61348-WPD Document 96 Entered on FLSD Docket 07/08/2019 Page 3 of 22



           To get from Plaintiff’s cabin to where she claims she fell, Plaintiff testified she needed to

   exit her cabin, turn left, walk down the corridor past other cabins before finally reaching the place

   where the hallway carpet transitions to the tile elevator lobby, where she claims she tripped and

   fell. (See Ex. 3 at p. 89, ll. 2-20). Between Plaintiff’s cabin and the area where she fell, the hallway

   is divided by an airtight fire door that includes a metal threshold separating the carpet on the two

   sides of the door. (See Expert Report attached hereto as Exhibit 1, at Figure 2.)

           Plaintiff retained Civil and Structural Engineer, Francisco De Caso Basalo, as her liability

   expert to provide opinions on the potential cause(s) of her fall. (See Ex. 1). He conducted a ship

   inspection aboard the MSC Divina on January 20, 2019. As will be shown in detail below, all of

   his opinions are premised on speculation that the carpet at the location where Plaintiff fell was

   flooded or otherwise saturated with water or had been flooded or saturated with water at some time

   before the accident. The opinions rendered by De Caso Basalo are based on inaccurate and

   irrelevant information, and grounded on unsupported speculation and conjecture. Accordingly,

   MSC submits that De Caso Basalo should be precluded from offering any speculative and

   unreliable expert testimony at the trial of this matter.

                                      MEMORANDUM OF LAW

   I.      The Admissibility of Expert Testimony

           District courts serve as gatekeepers to the admission of scientific testimony by ensuring

   that “speculative, unreliable expert testimony does not reach the jury under the mantle of reliability

   that accompanies the appellation ‘expert testimony.’” Daubert v. Merrell Dow Pharms., Inc., 509

   U.S. 579 (1993); Rink v. Cheminova, Inc., 400 F.3d 1286, 1291 (11 Cir. 2005) (quoting McCorvery

   v. Baxter Healthcare Corp., 298 F.3d 1253, 1256 (11th Cir. 2002)). In determining the

   admissibility of expert evidence, the court engages in a rigorous three-part inquiry pursuant to




                                                      3
Case 0:18-cv-61348-WPD Document 96 Entered on FLSD Docket 07/08/2019 Page 4 of 22



   Daubert and its progeny. Relevant expert testimony is admissible only if the trial court finds that:

   (1) the expert is qualified to testify competently regarding the matters he intends to address; (2)

   the methodology by which the expert reaches his conclusions is sufficiently reliable as determined

   by the sort of inquiry mandated in Daubert; and (3) the testimony assists the trier of fact, through

   the application of scientific, technical, or specialized expertise, to understand the evidence or to

   determine a fact in issue. Rosenfeld v. Oceania Cruises Inc., 2009 U.S. Dist. LEXIS 86714 *2-3

   (S.D. Fla. 2009) (quoting United States v. Frazier, 387 F.3d at 1260); see also Daubert, 509 U.S.

   at 589. The Eleventh Circuit has referred to these requirements as the “qualification,” “reliability,”

   and “helpfulness” prongs, and although there may inevitably be overlap, the three prongs remain

   distinct concepts that must each be individually analyzed and satisfied before the testimony can be

   admissible. Frazier, 387 F.3d 1244, 1260 (11th Cir. 2004).

           Moreover, “[t]he burden of laying the proper foundation for the admission of the expert

   testimony is on the party offering the expert, and admissibility must be shown by a preponderance

   of the evidence.” Allison v. McGhan Med. Corp., 184 F.3d 1300, 1306 (11th Cir. 1999). “Thus,

   the proponent must demonstrate that the witness is qualified to testify competently, that his

   opinions are based on sound methodology, and that his testimony will be helpful to the trier of

   fact.” Masferrer, 367 F.Supp.2d at 1372 (interpreting Allison, 184 F.3d at 1306). One of the factors

   the Court must consider in deciding whether to admit proposed expert testimony is whether the

   testimony is “sufficiently tied to the facts of the case that it will aid the jury in resolving the factual

   dispute.” Daubert, 509 U.S. at 591. Testimony should be rejected if a court concludes “there is

   simply too great an analytical gap between the data and the opinion offered.” Gen. Elec. Co. v.

   Joiner, 522 U.S. 136, 146, 118 S. Ct. 512, 519, 139 L. Ed. 2d 508 (1997). Daubert does not allow

   an expert’s opinion to be based upon guesswork or speculation. 509 U.S. at 599. Here, Plaintiff




                                                       4
Case 0:18-cv-61348-WPD Document 96 Entered on FLSD Docket 07/08/2019 Page 5 of 22



   has not established the proper foundation for the admission of certain expert opinion testimony of

   De Caso Basalo, as Plaintiff relies on an expert who uses flawed methodology and reasoning to

   reach his conclusions and whose opinions lack factual and evidentiary foundation. Furthermore,

   Plaintiff has failed to demonstrate the reliability of her expert’s opinions and the helpfulness of his

   opinions to the jury by a preponderance of the evidence.

           De Caso Basalo gives two conclusions as to the factors he thinks likely caused Plaintiff to

   fall:

           (1)       There is a high likelihood that the leak and resulting traction of water from
                     the leak on the deck contributed to expansion differential of the carpet,
                     resulting in defective wrinkles or buckles on the carpet surface creating a
                     tripping hazard that significantly increasing the risk contributing to a
                     tripping and falling incident.

           (2)       There is a high likelihood that poor lighting conditions contributed to a
                     higher risk for tripping and falling.

   (Ex. 1 at ¶6.).

   II.     De Caso Basalo’s Opinions Regarding Wet or Wrinkled Carpet Should be Stricken

           A.        De Caso Basalo Fails to Satisfy the Methodology Requirements of Daubert

           Pursuant to Rule 702, an expert witness may testify in the form of an opinion or otherwise,

   if: (1) the testimony is based upon sufficient facts or data, (2) the testimony is the product of

   reliable principles and methods, and (3) the witness has applied the principles and methods reliably

   to the facts of the case. Fed. R. Evid. 702. In considering the reliability of the method used by an

   expert to reach his conclusions, the court must undertake an independent analysis of each step in

   the logic that leads to the expert’s conclusions. If the analysis is deemed unreliable at any step, the

   expert’s entire opinion must be excluded. Hendrix v. Evenflo Co., Inc. 255 F.R.D. 568, 578 (N.D.

   Fla. 2009) (citing McClain v. Metabolife Int’l, Inc., 401 F.3d 1233, 1245 (11th Cir. 2005)

   (emphasis added); see also McDowell v. Brown, 392 F.3d 1283, 1301-2 (11th Cir.2004) (“an expert


                                                      5
Case 0:18-cv-61348-WPD Document 96 Entered on FLSD Docket 07/08/2019 Page 6 of 22



   opinion is inadmissible when the only connection between the conclusion and the existing data is

   the expert’s own assertions.”); Browder v. General Motors Corp., 5 F. Supp. 2d 1267 (M.D. Ala.

   1998) (basing an “expert” opinion on facts not in evidence is not helpful to the trier of fact in

   understanding the evidence or determining a factual issue). An expert’s testimony must be based

   on facts, which enable him to express a reasonably accurate conclusion (as opposed to conjecture

   or speculation). “Expert evidence based on a fictitious set of facts is just as unreliable as evidence

   based upon no research at all.” Guillory v. Domtar Indus., Inc., 95 F.3d 1320, 1331 (5th Cir. 1996).

   “[T]o be permissible the expert must be in possession of the necessary facts which will allow the

   expert to form an accurate conclusion.” D & D Assocs., Inc. v. Bd. of Educ. of N. Plainfield, 411

   F. Sup. 2d 483, 488 (D.N.J. 2006); see also Stecyk v. Bell Helicopter Textron, Inc., 295 F.3d 408,

   414 (3d Cir. 2002) (“it is an abuse of discretion to admit expert testimony which is based on

   assumptions lacking any factual foundation in the record.”).

          Here, De Caso Basalo’s conclusions are subjective, speculative, and unsupported by any

   facts in evidence, 1 rendering these opinions unreliable. In some instances, he fails to identify

   and/or utilize any sort of scientific methodology, which objectively explains how he reaches his

   conclusions. Moreover, certain of his opinions are rendered without considering the evidence in

   the case or by purposefully disregarding uncontroverted facts in the record.




   1
           In fact, De Caso Basalo reports even background information incorrectly. The maximum
   capacity of the Divina is 4,345, not 3,502, passengers as De Caso Basalo writes in ¶2.2 of his
   Expert      Report.    https://www.msccruisesusa.com/en-us/Discover-MSC/Cruise-Ships/MSC-
   Divina.aspx The gross tonnage is 139,072, not 139,400 as he claims.
   https://www.marinetraffic.com/ais/details/ships/373178000 She is 1,083 feet long, not 1004 as Dr.
   Basolo      reports.   https://www.msccruisesusa.com/en-us/Discover-MSC/Cruise-Ships/MSC-
   Divina.aspx While these facts are not relevant to the question of whether a leak caused water to be
   tracked to a carpet which became wrinkled causing Plaintiff to fall, the mistakes in De Caso
   Basalo’s Expert Report point to a deeper problem: his fundamental lack of scientific rigor in
   gathering facts and applying scientific reasoning to draw valid, supported conclusions.

                                                     6
Case 0:18-cv-61348-WPD Document 96 Entered on FLSD Docket 07/08/2019 Page 7 of 22




         1.     De Caso Basalo Fails To Establish That Any of the Conditions He Concludes
   Caused the Alleged Incident Predate the Alleged Incident

           In the introduction to his Report, De Caso Basalo explains that there are three criteria for

   establishing a cause and effect relationship. One of those, he writes, is temporal precedence,

   namely that “the cause has to occur before the effect.” See Ex. 1 at ¶3. Ignoring the other problems

   with De Caso Basalo’s methodology, he himself admits that he cannot conclude that any of the

   conditions he observed and relies upon for his opinions predate the alleged incident. He observed

   corrosion in the ceiling near Plaintiff’s cabin and uses this to support his conclusion that there must

   have been a water leak near Plaintiff’s cabin at the time of Plaintiff’s fall and “the leak and resulting

   traction of water from the leak on the deck contributed to expansion differential of the carpet,

   resulting in defective wrinkles or buckles on the carpet surface creating a tripping hazard that

   significantly increasing [sic] the risk contributing to a tripping and falling incident.” (Ex. 1 at ¶6.).

   In his Expert Report, he admits that the timeframe can only be narrowed to “at some point in the

   past prior the inspection” [sic]. (See Ex. 1 at ¶5.1.10.) In fact, he goes on to write that the corrosion

   he observed during his inspection on January 20, 2019, can form “within as little as a couple of

   days and as much as a couple of months.” (See Ex. 1 at ¶5.1.11.) Since his inspection occurred

   nearly a full year after Plaintiff’s accident, and since he admits this corrosion could have formed

   at any time prior to his inspection, there is no evidence the corrosion he observed inside the ceiling

   existed at the time Plaintiff allegedly fell nearly a year earlier. His inspection on January 20, 2019,

   therefore has no bearing on whether there was corrosion on or before Plaintiff’s alleged incident,

   and certainly not on whether there was a leak on or before the alleged incident.

           The sole basis for De Caso Basalo’s purported opinion that there was a water leak at the

   time of the alleged incident is from Plaintiff’s deposition testimony:



                                                      7
Case 0:18-cv-61348-WPD Document 96 Entered on FLSD Docket 07/08/2019 Page 8 of 22



           Q.      Other than reviewing the testimony of Ms. Goldstein, is there any other evidence
           that you saw in this case that would suggest there was a water leak in the corridor at the
           time of Ms. Goldstein’s allege fall?

           A.      No

   (De Caso Basalo Deposition Transcript at pp. 64-65, ll. 21-1, attached as Composite Exhibit 2).

   De Caso Basalo concedes there may not have been any water at the time of the alleged incident:

           A.     … There were other indirect signs that have been leaks at other times, but it’s
           uncertain to know if those times were explicitly during the incident.

   (Ex. 2 at p. 66, ll. 13-16)

           The expert provides no credible reason or substantiating evidence to show that the

   condition upon which his testing and analysis rests existed at or before the date of the incident.

   Without the criterion De Caso Basalo himself identified as necessary to establish a cause and effect

   relationship, De Caso Basalo cannot reasonably conclude that a leak caused the carpet to expand,

   which in turn caused a wrinkle in the carpet, which in turn caused Plaintiff to trip and fall. His

   conclusion and underlying speculative reasoning must therefore be stricken.

         2.     De Caso Basalo Never Tested Tracking Water on the Subject Carpet but
   Rather Bases His Conclusions on the Mere Assumption that Water Could Be Tracked

           Based on Section 5.1.7. of his report, De Caso Basalo is expected to testify that leaking

   water was somehow tracked from outside of Plaintiff’s cabin all the way to the area where Plaintiff

   claims she fell. Plaintiff’s theory goes that as the water was tracked over the carpet, the carpet

   became wet and saturated, and later, when the carpet dried, it wrinkled. According to De Caso

   Basalo, the wrinkled carpet is what caused Plaintiff to trip and fall. However, when pressed on this

   issue during his deposition, De Caso Basalo admitted he has no idea whether water could be

   tracked from the outside Plaintiff’s cabin to the location where Plaintiff fell (some distance down

   the hallway and around several bends including passing through an airtight fire door).




                                                    8
Case 0:18-cv-61348-WPD Document 96 Entered on FLSD Docket 07/08/2019 Page 9 of 22



           Q.      But isn’t it true that you didn’t test how much water could have been
                   tracked?

           A.      Correct. Because that will depend on many variables.

   (Ex. 2 at p. 78, ll. 6-10).
                                    ****

           Q.      But you didn’t test how much water would be tracked by a said person or a
                   number of persons walking through a carpet with a certain amount of water
                   in it. Isn’t that right?

           A.      Correct. Out of the scope of the test. The intent was, once again, to
                   understand if [the carpet] did expand and if water could be tracked.

           Q.      Okay. So how do you get to high likelihood from a test that doesn’t test how
                   much water could be tracked?

           A.      Because of the fact that water could have been tracked, then you know that
                   depending on how many people and we could assume certain variables to
                   reach a level of water traction that would be sufficient to create a given
                   expansion, percentage expansion of the carpet.

           Q.      Okay. So you’re just creating a hypothetical in that it could be tracked, but
                   you never test[ed] – none of your tests actually tested how much water
                   would be tracked by any given number of people walking through the carpet
                   with any given amount of water in it. Isn’t that right?

           A.      Correct. The intent is to understand if water can be tracked, which, in fact,
                   it can.

   (Ex. 2 at pp. 84-85, ll. 4-4).

                                    ****

           Q.      So your tests have no way – if we assume the carpet was wet outside of Ms.
                   Goldstein’s cabin, you have no way to know and your tests don’t show if a
                   person walking through that wet spot would have carried any moisture to
                   the area where [Ms. Goldstein] actually testified she fell.

           A.      It was wet, we can confirm that water could be tracked. What we cannot
                   confirm is how much water would be tracked.

           Q.      Or how far the water would be tracked. Isn’t that true?

           A.      Correct. That would depend on the person’s weight, the air temperature of



                                                    9
Case 0:18-cv-61348-WPD Document 96 Entered on FLSD Docket 07/08/2019 Page 10 of 22



                   the cabin, the type of shoes or footing that the individual has as they’re
                   tracking, the number of people walking by. Since the variables increase and
                   those can’t be reproduced, that was not evaluated.

   (Ex. 2 at p. 89, ll. 5-23).

                                  ****

           Q.      But you have no data – your tests have produced no data showing how much
                   moisture would have been tracked from the area where plaintiff alleges
                   there was water outside her cabin to the area where she alleges she fell;
                   isn’t that right?

           A.      Correct.

   (Ex. 2 at p. 91, ll. 10-17).

           Having admitted to performing no tests regarding the tracking of water upon which he

   bases his causation chain – an alleged leak outside of Plaintiff’s cabin caused water to be tracked

   to the area Plaintiff alleges she fell, causing the carpet in that area to become saturated and

   subsequently expand and dry, causing wrinkles to form – De Caso Basalo has no scientific basis

   for his speculation that water, which may never have existed, was tracked in sufficient quantities

   that would have allowed for any carpet expansion. Therefore, any portion of De Caso Basalo’s

   Expert Report referencing tracking water must be stricken, as must any conclusions relying on the

   tracking of water as the means by which water was deposited onto the carpet in question.

          3.      De Caso Basalo Tested a Carpet Sample that Differed from the Ship’s Carpet
   in a Critical Respect

           Since Plaintiff testified she tripped on something (rather than slipped), De Caso Basalo’s

   opinion is that the carpet where Plaintiff fell must have been saturated with water at some point

   prior to the accident, must have expanded when saturated with water, and then must have shrunk

   back unevenly when it dried so as to cause a bump or wrinkle in the carpet that caused Plaintiff to

   fall. (See Ex. 1 at ¶4.3.7. and 4.3.8.) Plaintiff presumes she tripped on something uneven in the




                                                   10
Case 0:18-cv-61348-WPD Document 96 Entered on FLSD Docket 07/08/2019 Page 11 of 22



   floor surface, but she never observed anything wrong with the floor where she fell. (See Ex. 3 at

   p. 97, ll. 6-9). Plaintiff is not sure if the carpet was raised, ruffled, loose, or wrinkled in the area

   where she fell. (See Ex. 3 at pp. 216, ll. 6-19).

           In order to conclude that the carpet wrinkled or buckled, De Caso Basalo tested a loose

   carpet sample by adding water to observe the effects on the carpet. See Ex. 1 at ¶6 and ¶4.3.4.

   Specifically, De Caso Basalo took a 15 inch by 23.74 inch sample of Divina’s carpet and saturated

   that small piece with five pounds of water. (See Ex. 1 at ¶4.3.4 and Figure 14 on p 19.) Since water

   weighs 8.345 pounds per gallon, this means De Caso Basalo’s test assumed approximately a half

   gallon of water had saturated every two square feet of carpet in the area where Plaintiff fell. When

   a loose sample of the carpet was saturated with this large volume of water, De Caso Basalo

   calculated that it expanded by an average of .178 inches (See Ex. 1 at ¶4.3.7.). De Caso Basalo

   never measured whether the loose sample carpet returned to its original size once it had fully dried.

   (See Ex. 2 at p. 93, ll. 18-22). Further, in his deposition, De Caso Basalo admits that his carpet

   experiment does not actually reflect the conditions that would have existed on the ship.

           Q.      And that’s because you completely saturated the carpet and then hung it up,
                   you said, for 24 hours?

           A.      Correct.

           Q.      Which does not actually reflect any conditions that would have existed on
                   the floor of the ship?

           A.      Right.

   (Ex. 2 at p. 86, ll. 13-20).

           Q.      … your tests don’t show if the carpet would have expanded or stretched at
                   all – if it all, if it’s glued to a metal deck?

           A.      Those tests were not conducted, correct, since the stretching contraction or
           expansion will vary based on the glue and surface that you have and the conditions
           that you put it on.



                                                       11
Case 0:18-cv-61348-WPD Document 96 Entered on FLSD Docket 07/08/2019 Page 12 of 22




   (Ex. 2 at pp. 87-88, ll. 20-4).

           In sum, De Caso Basalo’s analysis regarding the expansion and shrinking of the carpet

   assumes (with no evidence whatsoever to support any of these assumptions (1) that the carpet at

   the spot where Plaintiff tripped had been saturated with a half gallon of water for every two square

   feet of carpet, (2) that this flooding occurred prior to Plaintiff’s fall, (3) that the carpet was loose

   such that it was able to shrink and expand, and (4) that the soaking and drying of the carpet resulted

   in a wrinkle in the carpet which existed when Plaintiff fell.

           The experiment was designed with the assumption that the evaluation would be “of

   exemplar carpet, equivalent to that found at the incident location.” See Ex. 1 at ¶3.4.iii. He repeats

   this assumption numerous times, stating that the carpet sample “can be considered equivalent to

   that found at the incident location.” See Ex. 1 at ¶4.3., ¶5.1.2., and ¶5.3.1. However, De Caso

   Basalo himself admits that the sample he tested was loose (i.e. not glued to a fixed surface) while

   he reports that the carpet onboard the cruise ship is glued to the deck (“hallway [where Plaintiff

   fell] had a fixed carpet.”) (See Ex. 1 at ¶5.1.1) (emphasis added). Later, De Caso Basalo again

   points out that the carpet was “restraint” [sic]. (See Ex. 1 at ¶5.3.5.) MSC’s corporate

   representative has confirmed that the carpet where Plaintiff fell was not loose carpet but rather was

   affixed with glue and carpet tacks to the steel deck of the ship. (See Ryan Allain’s Deposition

   Transcript at p. 15, ll. 21-22, attached as Composite Exhibit 4). De Caso Basalo never addresses

   the fact that he did not test a similarly fixed carpet, nor does he opine that there would be no

   difference between a fixed and an unfixed carpet. To assume as much is unreasonable, and any

   testing of the unrestrained carpet is insufficient to allow De Caso Basalo to draw conclusions about

   the carpet that was glued to the deck. Therefore, any portion of Dr. Basalo’s report concluding

   about the carpet and its alleged deformities must be stricken.



                                                     12
Case 0:18-cv-61348-WPD Document 96 Entered on FLSD Docket 07/08/2019 Page 13 of 22



         4.    De Caso Basalo Impermissibly Stacks Multiple Inferences To Support His
   Otherwise Unsupported Conclusions

           De Caso Basalo’s report is rife with assumptions piled upon assumptions, some apparent

   and others hidden. For example, Dr. Basalo saturated a sample of the carpet and assumes that in

   doing so, he was “reproducing a leak from the ceiling” but given that there are no facts presented

   anywhere in the record that there was in fact ever a leak where Plaintiff fell, no facts regarding the

   nature of the alleged leak, and no facts regarding the timing, severity, or duration of any alleged

   leak, that assumption is entirely without foundation. (See Ex. 1 at ¶4.3.4.)

           It is axiomatic that one cannot reproduce an event of which one knows no specific details,

   yet De Caso Basalo purports to do just that:

           Q.      You don’t know who much water there was – that she is alleging there was
                   outside of her cabin the day that she alleges she fell?

           …

           A.      My response was correct. I wasn’t there at the time of the accident so I was
                   not able to measure it.

   (Ex. 2 at p. 95, ll. 14-20).

           On the basis of these assumptions, he then runs a test in which he saturates a small piece

   of loose carpet with more than a half gallon of water and then assumes that a similar quantity of

   water could have been tracked by unknown and untested means from the area where Plaintiff saw

   water drip into buckets near her cabin to the area of the alleged fall further down the hall. De Caso

   Basalo further assumes that such hypothetical water saturation of the carpet where Plaintiff fell

   would cause the carpet to wrinkle or bulge, notwithstanding that the carpet is glued down. As set

   forth in the testimony quoted herein, De Caso Basalo never tested to see how far water might be

   tracked by people walking down the hallway, whether any detectable amount of moisture could

   reach the area where Plaintiff fell (let alone more than half a gallon of water for every small piece



                                                    13
Case 0:18-cv-61348-WPD Document 96 Entered on FLSD Docket 07/08/2019 Page 14 of 22



   of carpet!), whether anyone else passed through that section of hallway, or how much (if any)

   water dripped outside of the buckets which Plaintiff testified were placed below the drip. De Caso

   Basalo does not know if any water leak was caused by a broken pipe, a leaky seal, or even minor

   condensation from air conditioning or humidity. He also never tested whether the carpet would

   bulge or wrinkle at all when glued to a solid steel surface.2

         5.      De Caso Basalo Equivocates Between Three Areas on the Ship, Treating Them
   as Equivalent Though They Are Geographically Distinct

           Plaintiff testified that she saw buckets on the floor outside her cabin and assumes water

   was dripping into the bucket immediately outside of her cabin door.3 However, Plaintiff did not




   2
            In order to reach his conclusion, De Caso Basalo has stacked the following inferences –
   none of which have any evidentiary or scientific support: (1) that water dripped or leaked onto the
   carpet in the area outside of Plaintiff’s cabin, (2) that this leak or drip occurred prior to Plaintiff’s
   fall, (3) that the carpet under the drip or leak became sufficiently saturated that persons passing
   through the hallway would carry moisture on their shoe bottom and deposit the water in the spot
   where Plaintiff fell, (4) that a sufficient number of people walked through the area to saturate the
   carpet in the area where Plaintiff fell to a sufficient degree to cause the carpet to expand and
   contract as it had done when he soaked a piece of loose carpet in more than a half gallon of water,
   (5) that carpet which was glued firmly to a solid steel deck surface would contract and expand in
   the same manner as the loose piece of carpet De Caso Basalo tested, (6) that this water caused the
   carpet where Plaintiff fell to wrinkle, (7) that the wrinkle remained in place for a sufficient period
   of time that it existed on the date Plaintiff fell, and (8) that Plaintiff tripped on this wrinkle as
   opposed to simply catching her foot on some other item which might have been on the floor. (See
   Ex. 1 at ¶5.3.5.) Relying on eight separate assumptions (none of which are supported by direct
   evidence) to draw his ultimate conclusion is an impermissible stacking of inferences and should
   not be permitted by This Honorable Court.
   3
            MSC has no record of a leak in the area. (See Ex. 4 at p. 18, ll. 7-10; p. 19, ll. 11-15; p. 31,
   ll. 1-3; p. 47, ll. 12-14).The cabin steward (housekeeper) testified the buckets Plaintiff saw were
   used to clean passenger cabins. (See Maria Florgelin Rabuga’s Deposition at p. 28, ll. 11-15,
   attached as Composite Exhibit 5). When pressed on the issue, Plaintiff admitted she never actually
   saw water dripping into the buckets, she just saw buckets with liquid on the floor and assumed
   they were placed there to catch dripping water because people do not put buckets on the floor for
   no reason. (Ex. 3, p. 211, ll. 16 – p. 212, ll. 9) (“I didn’t look up….I saw there was water in the
   buckets, but I wasn’t looking where they were coming from, I didn’t take notice…. Well, I don’t
   think anybody just puts buckets there ….”).



                                                      14
Case 0:18-cv-61348-WPD Document 96 Entered on FLSD Docket 07/08/2019 Page 15 of 22



   fall at her cabin door. Instead, Plaintiff claims she fell near the elevators down the corridor, around

   two bends, and past an airtight fire door from her cabin. Simply put, the area where Plaintiff claims

   she fell is not the area where she claims she saw dripping water, nor is it the area where Plaintiff’s

   expert observed corrosion in the ceiling. (See Ex. 3 at p. 87, l. 12-17; p. 88, ll. 9-21; and Ex. 1 at

   ¶4.1.8. and Figure 8).

          De Caso Basolo analyzes an alleged dripping in Location A, corrosion of unknown origin

   and unknown date in Location B, and Plaintiff’s testimony that she tripped and fell in Location C

   and conflates these areas as though they are all the same. There is no basis to treat these three areas

   as the same, nor to assume that a condition in one location would also be present in the other two.

   This is bolstered further by De Caso Basalo’s admission that he did not test the tracking of water,

   which is how he purports to connect the three remote areas. Moreover, De Caso Basalo does not

   provide measurements of the distances between the three locations in his Report, and implies that

   the distance is irrelevant or negligible. He lays no foundation for why he should treat these three

   distinct areas as the same nor for how water would cross the intervening airtight fire door.

          6.      De Caso Basalo Uses Circular Reasoning To Bolster Unsupported Conclusions

          De Caso Basalo consistently assumes what he sets out to prove. Since his test showed more

   than a half gallon of water was required to cause the small loose carpet sample to expand and

   contract, he assumes there must have been a substantial leak. Even if his opinions could support a

   finding that people might have tracked moisture on their shoe from area A or B to the spot where

   Plaintiff fell, he still lacks any foundation for concluding the carpet where Plaintiff fell somehow

   became saturated with more than a half gallon of water for every small piece of carpet such as to

   cause the carpet to bunch as he caused in his “test.” De Caso Basalo claims that the purpose of the

   report is to “provide opinions on the plausible cause(s) of the subject incident…” but in his report,




                                                     15
Case 0:18-cv-61348-WPD Document 96 Entered on FLSD Docket 07/08/2019 Page 16 of 22



   he does not examine any potential causes other than the possibility of water being tracked from a

   leak in one area of the ship to the area where Plaintiff claims she fell. (See Ex. 1 at ¶1.1.) Though

   he cites “non-spuriousness: ruling out alternative explanations for the observed relationship

   between variables” as one of the three criteria for establishing a causal relationship, he fails to do

   so. (See Ex. 1 at ¶3.) He also never examines the possibility that intrinsic factors – such as abnormal

   gait or poor balance – could have caused Plaintiff to fall. He assumes the existence of a leak in

   order to conclude that a leak caused the fall, without giving any credible reason to exclude other

   possible causes.

          7.      De Caso Basalo Makes Impermissible Legal Conclusions

          Throughout his Expert Report, De Caso Basalo sprinkles in clearly impermissible legal

   conclusions. For example, though there is no evidence MSC was aware of any problem with the

   carpet where Plaintiff fell (since no one else had ever fallen or reported a problem there), in ¶5.1.3

   of his report, he writes “Those in control of the maintenance of the vessel should have been aware

   of the resulting risk by the leak on the carpet, and had a duty of care to warn passengers about

   such hazardous conditions to reduce the risk of tripping and falling.” This statement combines a

   legal opinion for which De Caso Basalo has no expertise or foundation and an assessment of the

   duties of the ship’s officers for which De Caso Basalo again has no expertise or foundation. In

   ¶5.3.7., he concludes about Defendant’s reasonable knowledge: “it is reasonable to assume that

   those in control of the vessel should have been aware of the resulting hazard.” In ¶5.2.4., he

   concludes about the duty of care and Defendant’s actions: “Those in control of the vessel should

   have been aware of the lighting conditions, and had a duty of care to warn passengers about such

   hazardous conditions, or ensure adequate lighting was provided as a preventative measure to

   reduce the risk of tripping and falling.” In ¶5.3.6., he concludes about the reasonableness of




                                                     16
Case 0:18-cv-61348-WPD Document 96 Entered on FLSD Docket 07/08/2019 Page 17 of 22



   Defendant’s actions: “Those in control of the maintenance of the vessel should have been aware

   and the necessary maintenance of the systems carrying water in deck 12 to avoid the leak and

   resulting hazard.”4 All of these statements are conclusions about the ultimate legal questions in

   this case; questions that must be answered by This Honorable Court or by the trier of fact rather

   than by a civil engineer with no maritime engineering education or training. (See Ex. 2 at pp. 165-

   166, ll. 23-1).

           Not only are legal conclusions outside of his area of expertise as a civil engineer, they are

   outside of the permitted testimony of any expert. The Eleventh Circuit has held that

   “[a]n expert witness may not testify as to his opinion regarding ultimate legal conclusions.” United

   States v. Long, 300 Fed.Appx. 804, 814 (11th Cir. 2008). “[T]he standard is not that experts may

   testify and offer legal conclusions as long as such testimony would only amount to harmless error,

   the standard is that expert witnesses may not testify and offer legal conclusions at all.” Convertino

   v. U.S. Dep't of Justice, 772 F. Supp. 2d 10, 13 (D.D.C. 2010). For these reasons, De Caso Basalo’s

   Expert Report must be stricken, or in the alternative, all of his legal conclusions must be precluded

   and stricken.

   III.    De Caso Baslo’s Opinions Regarding Inadequate Lighting Should Be Stricken

           De Caso Basalo’s second area of opinion is that “there is a high likelihood that poor lighting

   conditions contributed to a higher risk for tripping and falling.” (Ex. 1 at ¶6). He bases this

   conclusion upon a light level measurements he took around (but not at) the spot where Plaintiff

   claims she fell, but fails to report which reading corresponds to which measuring location. (See

   Ex. 1 at Figure 9 and ¶4.2.2.). He concluded the lighting level was slightly below the Illuminating



   4
          It is not entirely clear what De Caso Basalo thinks those in control should have done exactly
   regarding maintenance, as he seems to have omitted a verb. Regardless, the uncontroverted
   evidence shows MSC had never received a report of any leak in this area.

                                                    17
Case 0:18-cv-61348-WPD Document 96 Entered on FLSD Docket 07/08/2019 Page 18 of 22



   Engineering Society of North America (IES) standard. (See Ex. 1 at ¶5.2.1.). However, De Caso

   Basalo has himself admitted this standard is not applicable to cruise ship construction. (See Ex. 2

   at p. 166, ll. 2-13). Even if the standard did apply to cruise ships, De Caso Basalo notes that the

   (IES) recommendation is for 108 lux or higher, and he reports having measured light at 108 lux in

   the area around where Plaintiff claims to have fallen. (See Ex. 1 at ¶¶4.2.2. and 5.2.1.). He therefore

   has no basis for his conclusion that the lighting was “poor.”5

          Further, De Caso Basalo’s lighting conclusion implies that the lighting presents a risk

   factor because it would be more difficult to discern the wrinkle he opines must have existed in the

   carpet. But all he has shown is that if there was a tripping hazard, that hazard might have been

   more difficult to see due to the corridor’s lighting. See Ex. 1 at ¶5.2.3. Since his opinions about

   the carpet must clearly be stricken for the reasons stated above, his opinions about allegedly

   insufficient lighting to see the wrinkle must likewise be stricken. He has not opined that the lighting

   was low enough to constitute an independent hazard absent the carpet wrinkle he speculates must

   have existed and caused Plaintiff to trip. Having failed to prove that there was a tripping hazard,

   the lighting of the corridor is irrelevant and all portions of De Caso Basalo’s report referencing the

   lighting must be stricken.

   IV.   De Caso Basalo’s Opinions Should Be Excluded Under Federal Rule of Evidence 403,
   Because the Probative Value Is Substantially Outweighed by the Prejudicial Effect

          Because of the powerful and potentially misleading effect of opinion testimony offered by

   someone with the title “expert witness,” sometimes expert opinions that otherwise meet the

   admissibility requirements may still be excluded by applying Rule 403. Exclusion under Rule 403


   5
     Significantly, while Plaintiff’s lawyer has alleged lighting may have contributed to the accident
   in his Amended Complaint, Plaintiff herself when asked what caused her to fall never mentioned
   anything about lighting or difficulty seeing. (See Ex. 3 at p. 137, ll. 10-19).


                                                     18
Case 0:18-cv-61348-WPD Document 96 Entered on FLSD Docket 07/08/2019 Page 19 of 22



   is appropriate if the probative value of otherwise admissible evidence is substantially outweighed

   by its potential to confuse or mislead the jury, or if the expert testimony is cumulative or needlessly

   time consuming. Indeed, “the judge in weighing possible prejudice against probative force under

   Rule 403... exercises more control over experts than over lay witnesses.” Simply put, expert

   testimony may be assigned talismanic significance in the eyes of lay jurors, and, therefore, the

   district courts must take care to weigh the value of such evidence against its potential to mislead

   or confuse. Frazier, 387 F.3d 1244, 1263 (11th Cir. 2004) (citations omitted).

          De Caso Basalo’s opinions as to the cause of Plaintiff’s fall are particularly prejudicial and

   misleading in this case. As the court is aware from prior motions in this matter, there is substantial

   evidence that Plaintiff may have fabricated the story of a trip and fall causing her injury. (See DE

   59, 64, 68, 81 and 87). Allowing expert opinion regarding Plaintiff’s alleged cause of the accident

   (either wrinkled carpet or inadequate lighting) when there is substantial evidence of an alternative

   cause of the accident would unfairly add legitimacy and weight to the wet carpet or inadequate

   lighting explanation of her accident, as opposed to her original version of what caused her injury

   (heavy luggage and high heeled shoes). By taking Plaintiff at her word and using her testimony as

   the foundation for his analysis, De Caso Basalo implies that Plaintiff’s claims are credible, which

   is confusing, misleading, and prejudicial.6

          Further, because De Caso Basalo failed to utilize reliable scientific methodology to arrive

   at his opinions and because his opinions rely on multiple levels of stacked inferences and

   assumptions, his testimony has the potential to be extremely misleading. Moreover, he actively


   6
     With regard to the claim of inadequate lighting, allowing an expert to discuss a lighting standard
   that does not apply to this vessel would add importance and legitimacy to this claimed cause when
   Plaintiff herself did not blame inadequate lighting for causing her fall. Likewise, allowing De Caso
   Basalo’s opinions regarding possibly wet or wrinkled carpet should likewise be stricken as it is
   more prejudicial than probative.


                                                     19
Case 0:18-cv-61348-WPD Document 96 Entered on FLSD Docket 07/08/2019 Page 20 of 22



   attempts to mislead via careful wording and faulty logic. For example, in ¶5.1.1. of his Expert

   Report, De Caso Basalo states that “each layer of a carpet and backing has a natural absorption

   rate.” He implies that these rates vary between the different layers of the subject carpet, but he

   does not report any testing regarding differing layers and differing rates of absorption. Because he

   has not tested the different layers and their corresponding rate of absorption, it is unreasonable and

   unfounded to assume that the absorption rates vary between the layers. Saying that “fibers also

   have different water absorption properties” is misleading; fibers can have different water

   absorption properties. De Caso Basalo never showed that these fibers did in fact have different

   water absorption properties but invites the reader to make this unjustified assumption.7

          Misleading testimony that has no basis in fact is more prejudicial than probative to the

   determination of the issues in this case. Because the risk posed by De Caso Basalo’s opinions –

   which are essentially assumptions clothed as fact – substantially outweighs their probative value,

   it would be unfairly prejudicial to Defendant to admit his testimony into evidence.

   III.   Conclusion

          Based on all of the above, De Caso Basalo should be stricken as a witness in this matter.

   Alternatively, all opinions and testimony regarding wet or wrinkled carpet, all opinions and

   testimony regarding improper or inadequate maintenance, all opinions and testimony regarding

   inadequate lighting, all opinions and testimony regarding what the ship should have known, and/or

   all opinions and testimony regarding legal duty should be stricken.

          For the reasons set forth herein, MSC respectfully requests this Court Grant its Motion to



   7
     Similarly, De Caso Basalo’s references to land-based regulations in ¶5.1.4. and ¶5.1.5. of his
   Expert Report are inapplicable to the question of the proper construction and maintenance of
   walking surfaces onboard an international cruise ship, as Dr. Basalo himself admits in 5.1.5. None
   of these regulations have any legal application to cruise ships like the one at bar and by citing to
   them, De Caso Basalo attempts to mislead and create confusion.

                                                    20
Case 0:18-cv-61348-WPD Document 96 Entered on FLSD Docket 07/08/2019 Page 21 of 22



   Strike and/or exclude certain expert testimony from Plaintiff’s expert, Francisco J. De Caso

   Basalo.

   Dated: June 14, 2019
   Miami, Florida

                                           Rule 7.1 Certification

             Pursuant to S.D. Fla. L.R. 7.1(a)(3), counsel for Defendant certifies that an associate from

   Defendant’s counsel conferred with opposing counsel on the issues raised in this Motion and

   Plaintiff’s counsel opposes the relief sought herein.

                                                   Respectfully Submitted,
                                                   MALTZMAN & PARTNERS, P.A.
                                                   By:     /s/ T. Alexander Devine
                                                           Jeffrey B. Maltzman, Esq.
                                                           Florida Bar No. 48860
                                                           jeffreym@malzmanpartners.com
                                                           Steve Holman, Esq.
                                                           Florida Bar No. 547840
                                                           stevem@maltzmanpartners.com
                                                           T. Alexander Devine, Esq.
                                                           Florida Bar No. 10052
                                                           alexd@maltzmanpartners.com
                                                           55 Miracle Mile Suite 300
                                                           Coral Gables, Florida 33134
                                                           Tel: 305-779-5665
                                                           Fax: 305-779-5664



                                      CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that the foregoing was electronically filed with the Clerk of the Court

   via CM/ECF on this 8th day of July 2019. I also certify that the foregoing was served on all counsel

   or parties of record on the attached Service List either via transmission of Notices of Electronic

   Filing generated by CM/ECF or in some other authorized manner for those counsel or parties who

   are not authorized to receive electronic Notices of Filing.



                                                     21
Case 0:18-cv-61348-WPD Document 96 Entered on FLSD Docket 07/08/2019 Page 22 of 22




                                   SERVICE LIST
                                CASE NO.: 18-CV-61348

       Spencer Aronfeld, Esq.                 Jeffrey B. Maltzman, Esq.
       Aronfeld@Aronfeld.com                  jeffreym@maltzmanpartners.com
       Mathias M. Hayashi, Esq.               Steve Holman, Esq.
       MHayashi@Aronfeld.com                  steveh@maltzmanpartners.com
       ARONFELD TRIAL LAWYERS                 T. Alexander Devine, Esq.
       3132 Ponce de Leon Boulevard           alexd@maltzmanpartners.com
       Coral Gables, Florida 33134            MALTZMAN & PARTNERS, P.A.
       Phone: 305-441-0440                    55 Miracle Mile, Suite 300
       Fax: 305-441-0198                      Coral Gables, FL 33134
       Attorneys for Plaintiff                Phone: 305-779-5665
                                              Fax: 305-779-5664
                                              Attorneys for Defendant




                                         22
